Citation Nr: 1715928	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  15-37 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional right foot disability as the result of surgery on September 17, 2010, to include pre-surgical treatment for the right foot from approximately one year prior and post-surgical treatment until approximately June 2011.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2013 and September 2014 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Seattle, Washington.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge, by video teleconference.  Transcripts of the hearing have been obtained and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  

The Veteran was afforded VA DBQ audiology examination in March 2014.  There is a graphical representation of the puretone thresholds, showing results for the right and left ear at 70 decibels and below.  The audiologist stated in the examination report that the puretone thresholds could not be tested and that the results as obtained were not valid.  (See March 2014 VA DBQ Hearing Loss and Tinnitus Examination, (C&P Exam Audiology) in Virtual VA Documents, rec'd 3/19/2014)).  Auditory brainstem response (ABR) testing was requested.  Results of these tests, dated in August 2014, demonstrate repeatable wave V latency down to 50 decibels for a click stimulus with no repeatable waveforms at 40 decibels in the right ear.  In the left ear, repeatable wave V latency was measured down to 70 decibels with no repeatable waveforms at 60 decibels.  These results were reported as consistent with moderate high frequency sensorineural hearing loss in the right ear and moderately severe to severe mid to high frequency sensorineural hearing lost in the left.  (See August 2014 ABR Test Results, (C&P Exam Audiology) in Virtual VA Documents, rec'd 8/29/2014)).  The audiologist opined that the Veteran's manifested bilateral hearing loss was less than likely due to noise exposure during active service.  She explained that her opinion was based on the Veteran's military occupational specialty as a dental assistant.  (See August 2014 Addendum, (C&P Exam Audiology) in Virtual VA Documents, rec'd 8/29/2014)).  It is noted that the audiologist had not had the opportunity to review the claims file, or any other evidence, in connection with the examination or opinion.  (See March 2014 DBQ Hearing Loss and Tinnitus Examination).

These examinations are thus inadequate for the purposes of adjudicating this claim.  First, the ABR test results, as written, do not reflect findings that facilitate a determination as to whether the Veteran's hearing loss meets the criteria of 38 C.F.R. § 3.385 (2016).  Second, as noted, the audiologist's opinion was not informed by a review of the record.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Hence additional VA examination is necessary.

The Veteran also seeks compensation under the provisions of 38 U.S.C.A. § 1151 for additional right foot disability as the result of surgery on September 17, 2010, to include pre-surgical treatment for the right foot from approximately one year prior and post-surgical treatment until approximately June 2011.

Review of VA treatment records reflects several consent forms concerning the September 17, 2010 surgery.  The consent forms are electronic transcriptions, absent signatures.  

Given the foregoing, the Board finds that the signed documents must be obtained and associated with the claims file.

Finally, the Board notes that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  These records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is directed.

1.  Perform any and all development considered necessary to adjudicate the Veteran's claim for service connection for bilateral hearing loss, to include obtaining any relevant VA treatment records.

2.  Obtain the SSA decision that found the Veteran disabled and all associated medical records.  Associate the documents with the claims file.

3.  Schedule the Veteran for VA examination to determine the nature, extent, and etiology of her claimed bilateral hearing loss.  The claims folder, to include this remand and the October 2016 hearing transcript, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  If ABR testing is again deemed necessary, the audiologist is asked to translate such findings in a manner that will allow the Board to determine if the Veteran meets the requirements for hearing loss as specified in 38 C.F.R. § 3.385. 

The examiner is asked to address whether it is at least as likely as not that the Veteran has bilateral hearing loss that that is related to, or began during, her military service; or that is in any way related to her active service.  The examiner is asked to fully consider the Veteran's exposure to acoustic trauma as an instructor on the firing range for NCO professional development, the proximity of her duty station to an airfield, and any acoustic trauma she may have experienced in her military occupational specialties (MOS) as a senior dental laboratory specialist, including forming and repairing dental appliances as well as working with drills and other machinery.  The examiner is referred to the Veteran's service personnel records received on July 26, 2016 for additional background.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  The AOJ should secure a copy of the Veteran's signed, complete informed consent forms signed prior to and on the day of the September 17, 2010 right foot surgery.  VA treatment notes indicate that the full consent documents can be accessed through Vista imaging.  

All attempts to secure these signed informed consent forms, and any response received, should be documented in the claims file.  If no signed informed consent forms are available, a response to that effect is required and should be documented in the file. 

5.  After ensuring that the requested development is complete and conducting any other development deemed necessary, the AOJ should re-adjudicate the claim.  If the claim remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




